Howell, J.
The defendants have appealed from a judgment sentencing each of them to fifteen months imprisonment in the Penitentiary for the crime of larceny. They filed a motion in arrest of judgment on the ground that the information does not state that the crime of larceny was grand or petit larceny.
It charges that the accused “ did willfully, maliciously, and feloniously take, steal,’ and carry away one hog worth the sum of five dollars.” It was unnecessary to use the word “ petit,” as the law declares that where the object is under the value of one hundred dollars the crime is petit larceny. The value mentioned in the information being less than that sum, the crime is by the law petit larceny.
We find no error in the record to the prejudice of the appellant.
Judgment affirmed.